09/09/2020
                IN THE COURT OF APPEALS OF TENNESSEE
                           AT KNOXVILLE
                                 August 19, 2020 Session

  STACI L. HENSLEY v. STOKELY HOSPITALITY PROPERTIES, INC.

                    Appeal from the Circuit Court for Sevier County
                        No. 19CV422-III Rex H. Ogle, Judge
                       ___________________________________

                            No. E2019-02146-COA-R3-CV
                        ___________________________________


       In this premises liability case, the plaintiff appeals the trial court’s dismissal of her
claims against a hotel based on her failure to satisfy the notice requirements of Tennessee
Rule of Civil Procedure 15.03 for amending her complaint to add a new party. We affirm.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed;
                                  Case Remanded

KRISTI M. DAVIS, J., delivered the opinion of the Court, in which JOHN W. MCCLARTY and
THOMAS R. FRIERSON, II, JJ., joined.

Stephen W. Byrd, Knoxville, Tennessee, for the appellant, Staci L. Hensley.

Mark A. Castleberry and T. Mitchell Panter, Knoxville, Tennessee, for the appellee,
Stokely Hospitality Properties, Inc.


                                          OPINION

                                      BACKGROUND

       The relevant facts in this case are not in dispute. On June 20, 2018, Staci L. Hensley,
a Mississippi resident, allegedly slipped and fell in the parking lot of the Edgewater Hotel
in Gatlinburg, Tennessee. On June 18, 2019, Ms. Hensley filed a complaint against Noble
House Hotels & Resorts, LTD, in the Sevier County Circuit Court, alleging Noble House’s
negligence resulted in her “suffering extensive personal injuries.” Ms. Hensley, however,
misidentified Noble House as the owner of the Edgewater Hotel. On August 5, 2019,
pursuant to Rule 15 of the Tennessee Rules of Civil Procedure, she filed an amended
complaint naming Stokely Hospitality Properties, Inc. as the proper defendant and
“releasing” Noble House from the lawsuit.1

       Stokely answered the amended complaint and moved to dismiss the action under
Tennessee Rule of Civil Procedure 12.02(6), arguing that the action against it was barred
by the statute of limitations.2 Stokely also asserted that the amended complaint could not
relate back to the original complaint under Tennessee Rule of Civil Procedure 15.03,
because Stokely lacked notice of the original action until it was served with the amended
complaint. Ms. Hensley responded to the motion to dismiss contending that she filed her
amended complaint before a responsive pleading had been filed as required under
Tennessee Rule of Civil Procedure 15.01; that she filed her amended complaint within 120
days after filing the original complaint as required under Tennessee Rule of Civil Procedure
15.03; that Stokely had not been prejudiced by the delay between the filing of the original
complaint and the filing of the amended complaint; and that, on June 11, 2019, she gave
notice of the impending lawsuit to Stokely through the “feedback section” of the Edgewater
Hotel’s website. Ms. Hensley’s response included an affidavit in which she asserted that
she gave notice to the hotel that she “would be pursuing legal adjudication of the injuries
[she] sustained” and to which she attached multiple screen shots of purported
communication with the hotel through the hotel website’s feedback feature. In her online
communication to the hotel, Ms. Hensley stated: “I have been in contact with my legal
team since the week of June 2, 2019, and will be pursuing this matter to correct all medical
issues due to the injury of my left knee.” (Emphasis added). The trial court heard the
motion to dismiss on October 17, 2019.

        On November 7, 2019, the trial court entered an order dismissing the action with
prejudice. The trial court found that the notice described in Ms. Hensley’s affidavit and
attached screen shots was “not the notice required for relation back purposes” under Rule
15.03. The trial court relied on Jones v. Montclair Hotels Tenn., LLC, No. M2006-01767-
COA-R3-CV, 2007 WL 4322009, at *4 (Tenn. Ct. App. Dec. 5, 2007), which held that
“[i]n the context of relating amended pleadings back, ‘notice’ means notice to the
defendant that a lawsuit has been filed asserting a legal claim against it.” Having reviewed
and considered Ms. Hensley’s affidavit, the trial court treated Stokely’s motion to dismiss
as one for summary judgment3 and concluded that no genuine issue of material fact existed
as to Stokely’s lack of notice that a lawsuit had been filed prior to the filing and service of
the amended complaint. Accordingly, Ms. Hensley’s amended complaint did not relate
back to the original complaint, and the action against Stokely was barred by the applicable
statute of limitations. Ms. Hensley timely appealed.

        1
           The amended complaint did not allege that Noble House was in any way related to the Edgewater
Hotel or Stokely.
         2
           The parties do not dispute that Ms. Hensley’s claims are subject to a one-year statute of
limitations. See Tenn. Code Ann. § 28-3-104(a)(1)(A) (2017).
         3
           A motion to dismiss for failure to state a claim upon which relief can be granted “shall be treated
as one for summary judgment” when matters outside the pleadings are presented. Tenn. R. Civ. P. 12.02.

                                                    -2-
                                   ISSUE PRESENTED

       The sole issue before us is whether Ms. Hensley’s communication through the
Edgewater Hotel’s website concerning her alleged injury provided the requisite notice for
her amended complaint to relate back to her original complaint under Tennessee Rule of
Civil Procedure 15.03.

                                STANDARD OF REVIEW

       The grant or denial of a motion for summary judgment is a matter of law; therefore,
our standard of review is de novo with no presumption of correctness. See Rye v. Women’s
Care Ctr. of Memphis, MPLLC, 477 S.W.3d 235, 250 (Tenn. 2015). This Court must
“make a fresh determination of whether the requirements of Rule 56 of the Tennessee Rules
of Civil Procedure have been satisfied.” Id. at 250. To prevail on a motion for summary
judgment, the movant must either (1) affirmatively negate an essential element of the
nonmoving party’s claim or (2) demonstrate that the nonmoving party’s evidence at the
summary judgment stage is insufficient to establish the nonmoving party’s claim or
defense. Id. at 264. To survive a properly supported motion for summary judgment, the
nonmoving party “by affidavits or as otherwise provided in [Rule 56], must set forth
specific facts showing that there is a genuine issue for trial.” Tenn. R. Civ. P. 56.06. “[T]he
evidence must be viewed in a light most favorable to the claims of the nonmoving party,
with all reasonable inferences drawn in favor of those claims.” Rye, 477 S.W.3d at 286.

                                       DISCUSSION

        The parties agree that Ms. Hensley filed her amended complaint after the expiration
of the applicable statute of limitations. Their dispute focuses on whether Ms. Hensley’s
communication through the Edgewater Hotel’s website provided notice to Stokely of the
lawsuit initiated by her original complaint sufficient to satisfy the requirements of Rule
15.03. Ms. Hensley contends that her amended complaint related back to her original
complaint because she gave notice to Stokely through the Edgewater Hotel’s website “that
a lawsuit was in process.” She also argues that Tennessee jurisprudence requires this Court
to construe Rule 15.03 “liberally” to determine the case on the merits. Stokely responds
that the requirements of Rule 15.03 were not met because Stokely learned about the lawsuit
for the first time when it was served with the amended complaint and because no
relationship exists between Stokely and Noble House that would impute Noble House’s
notice of the original complaint to Stokely. Stokely also argues that the cases cited by Ms.
Hensley in support of a liberal construction of Rule 15.03 are not applicable.

        Tennessee Rule of Civil Procedure 15.03 governs the amendment of pleadings in
the trial court and states, in relevant part:


                                             -3-
       An amendment changing the party or the naming of the party by or against
       whom a claim is asserted relates back if . . . within the period provided by
       law for commencing an action or within 120 days after commencement of
       the action, the party to be brought in by amendment (1) has received such
       notice of the institution of the action that the party will not be prejudiced in
       maintaining a defense on the merits, and (2) knew or should have known that,
       but for a mistake concerning the identity of the proper party, the action would
       have been brought against the party.

(Emphasis added). This rule allows plaintiffs to correct mistakes in naming defendants
and avoid the expiration of the statute of limitations for their claims against proper
defendants by providing “that the amendment will relate back to the filing of the original
complaint under certain conditions.” McCracken v. Brentwood United Methodist Church,
958 S.W.2d 792, 796 (Tenn. Ct. App. 1997). Under Rule 15.03, a plaintiff must meet three
requirements to successfully amend a complaint adding a defendant:

       (1) the claim or defense asserted in the amended pleading arose out of the
       conduct, transaction or occurrence set forth or attempted to be set forth in the
       original pleading . . . if, within the period provided by law for commencing
       the action against him, the party to be brought in by amendment (2) has
       received such notice of the institution of the action that he will not be
       prejudiced in maintaining his defense on the merits, and (3) knew or should
       have known that, but for a misnomer or other similar mistake concerning the
       identity of the proper party, the action would have been brought against him.

Floyd v. Rentrop, 675 S.W.2d 165, 167–68 (Tenn. 1984) (citation omitted) (internal
quotation marks omitted). Concerning the notice requirement, this Court has explained
that although notice may be formal or informal, notice “in the context of [Rule] 15.03
means notice of the lawsuit, not notice of the underlying injury suffered by the plaintiff.”
Vincent v. CNA Ins. Co., No. M2001-02213-COA-R9-CV, 2002 WL 31863290, at *3
(Tenn. Ct. App. Dec. 23, 2002) (emphasis added) (citing Smith v. Se. Props., Ltd., 776
S.W.2d 106, 109 (Tenn. Ct. App. 1989); McCracken, 958 S.W.2d at 798).

       This Court has previously addressed the application of Rule 15.03 when adding new
parties through a relation back amendment. In Jones v. Montclair Hotels Tenn., LLC, No.
M2006-01767-COA-R3-CV, 2007 WL 4322009, at *1 (Tenn. Ct. App. Dec. 5, 2007), hotel
guests were injured when an elevator fell several stories. The plaintiffs named the wrong
party in the original complaint and later attempted to amend their complaint to add the
proper defendant after the limitations period had expired. Id. at *2. The defendant had
been previously sued by other injured guests and had even settled some of the lawsuits. Id.
Nonetheless, this Court found that the amended complaint did not relate back to the original
complaint, explaining that “[a] defendant’s notice that the event, which forms the basis of

                                            -4-
the lawsuit, occurred is insufficient notice under the rule and, alone, will not allow the
Plaintiff’s amendment to relate back.” Id. at *5 (citations omitted). More recently, we
addressed a similar situation in Ward v. Wilkinson Real Estate Advisors, Inc., No. E2013-
01256-COA-R3-CV, 2013 WL 6200179 (Tenn. Ct. App. Nov. 26, 2013), where the
plaintiff slipped and fell down a flight of stairs in her apartment complex. Id. at *1. As in
Jones, the plaintiff in Ward filed suit against the wrong party and sought to amend her
complaint to add the proper defendants after the statute of limitations had run. Id.
Although the defendants received notice of the lawsuit within 120 days of the filing of the
original complaint, the Court held that the plaintiff failed to meet the requirements of Rule
15.03 because the defendants “had no knowledge of the complaint prior to receiving formal
notice of the amended complaint” and “did not have a relationship or an identity of interest
with [the misnamed party] that could have given rise to knowledge of the complaint and
its inapplicability to [the misnamed party].” Id. at *3. In his concurrence, Judge Susano
stated that to allow the amendment “would lead to the following strained result: a plaintiff,
who sued a wrong entity/person, would be allowed to tack on an additional four months to
the period of a statute of limitations, provided the correct party was served with the
amendment to add the new defendant within four months of the expiration of the statute of
limitations period.” Id. at *4. Ms. Hensley, like the plaintiffs in Jones and Ward, filed suit
against the wrong entity, and she cannot add the proper defendant by filing an amended
complaint after the limitations period has passed.

        Ms. Hensley argues that statements she made on the Edgewater Hotel’s website
before the statute of limitations expired gave Stokely sufficient notice of the lawsuit. We
disagree for two reasons. First, her statements did not indicate that a lawsuit seeking
redress for her alleged injuries had been filed. A few days prior to the expiration of the
statute of limitations, Ms. Hensley wrote on the website: “I have been in contact with my
legal team since the week of June 2, 2019, and will be pursuing this matter to correct all
medical issues due to the injury of my left knee.” (Emphasis added). Viewing the evidence
in the light most favorable to Ms. Hensley, as we must, her online statements merely advise
that she had interacted with attorneys concerning an injury to her left knee and that she
planned to address her medical issues. Nothing in her statements provides notice that an
action had been instituted or a lawsuit had been filed against Stokely or anyone else. See
Tenn. R. Civ. P. 15.03; Smith, 776 S.W.2d at 109 (stating that under Rule 15.03 notice
means “notice that a lawsuit asserting a legal claim has been filed”). Indeed, Ms. Hensley
could not provide such notice because she did not file her lawsuit until seven days after
making the online statements. Second, like the defendants in Ward, the record before us
shows no connection between Noble House—the defendant named in the original
complaint—and Stokely, so as to impute Noble House’s knowledge of the lawsuit to
Stokely.4

       4
         Ms. Hensley’s counsel conceded during oral argument before this Court that Noble House and
Stokely were “not related in any way.”

                                               -5-
        Ms. Hensley argues that this Court’s opinion in Shockley v. Mental Health Coop.,
Inc., 429 S.W.3d 582 (Tenn. Ct. App. 2013), requires a “liberal” construction of Rule 15.03
that would allow amendment and save her claims from being dismissed. We are not
persuaded. The issue in Shockley was whether the relation back clause of Rule 15.03 could
be applied to correct a misnomer in the statutorily required pre-suit notice in health care
liability actions. Id. at 590. While acknowledging that Rule 15.03 should be construed
“liberally to promote the consideration of claims on their merits,” this Court concluded that
Rule 15.03 was not applicable to pre-suit notices in health care liability actions because
they are not “pleadings” under the rule. Id. at 591–92. Here, in contrast, we decline to
allow a relation back amendment where the defendant did not receive timely notice of a
filed lawsuit pursuant to Rule 15.03. Ms. Hensley’s reliance on McCracken v. Brentwood
United Methodist Church is also misplaced. In that case, this Court held that Rule 15.03’s
notice requirements were satisfied when the defendant church received a telephone call
from a reporter seeking comment on a lawsuit filed against the church. Id. at 796. The
clear distinction between the two cases is that in McCracken unlike the present case, a
lawsuit had actually been filed. Finally, the Tennessee Supreme Court’s opinion in Karash
v. Pigott, 530 S.W.2d 775, 777 (Tenn. 1975), cited by Ms. Hensley for the proposition that
“cases and controversies [should] be determined upon their merits and not upon legal
technicalities or procedural niceties,” is inapposite. In Karash, the Supreme Court allowed
amendment of a complaint to include a new claim that “arose out of and was a part and
parcel of the conduct, transaction and occurrence set forth in the original complaint.” Id.
Here, Ms. Hensley’s amendment sought to add a party, which can only occur when all
conditions set forth in Rule 15.03 are met—including notice of the original lawsuit.

       In sum, we conclude that Ms. Hensley’s claims against Stokely were time-barred
because she filed her amended complaint seeking to add Stokely as a defendant more than
one year after she was allegedly injured, and her amended complaint did not relate back to
her original complaint. The trial court’s dismissal was proper.

                                     CONCLUSION

        For these reasons stated above, the judgment of the Sevier County Circuit Court
dismissing Ms. Hensley’s claims with prejudice is affirmed. Costs of this appeal are taxed
to the appellant, Staci L. Hensley, for which execution may issue if necessary.


                                                  _________________________________
                                                  KRISTI M. DAVIS, JUDGE




                                            -6-